GALLERIA ATLANTA OFFICE LEASE AGREEMENT THE ULTIMATE SOFTWARE GROUP, INC., a Delaware corporation TABLE OF CONTENTS Page PARAGRAPH 1 TERM AND POSSESSION 1 2 MONTHLY RENTAL 2 3 SECURITY DEPOSIT 5 4 OCCUPANCY AND USE 6 5 COMPLIANCE WITH LAWS 6 6 ALTERATIONS 6 7 REPAIR 7 8 LIENS 7 9 ASSIGNMENT AND SUBLETTING 7 10 INSURANCE AND INDEMNIFICATION 8 11 WAIVER OF SUBROGATION 9 12 SERVICE AND UTILITIES 9 13 ESTOPPEL CERTIFICATE 10 14 HOLDING OVER 11 15 SUBORDINATION 11 16 RE-ENTRY BY LANDLORD 11 17 INSOLVENCY OR BANKRUPTCY 12 18 DEFAULT AND REMEDIES 12 19 DAMAGE BY FIRE 14 20 CONDEMNATION 15 21 SALE BY LANDLORD 16 22 RIGHT OF LANDLORD TO PERFORM 16 23 SURRENDER OF PREMISES 16 24 WAIVER 16 25 NOTICES 16 26 CERTAIN RIGHTS RESERVED TO LANDLORD 17 27 ABANDONMENT 17 28 SUCCESSORS AND ASSIGNS 17 29 ATTORNEY’S FEES 17 30 CORPORATE AUTHORITY 17 31 MORTGAGE APPROVALS 18 32 MISCELLANEOUS 18 33 LANDLORD’S LIEN 18 34 QUIET ENJOYMENT 19 35 LANDLORD’S LIABILITY 19 36 RIGHT TO RELOCATE 19 37 NO ESTATE 19 38 LEASE EFFECTIVE DATE 19 39 RULES AND REGULATIONS 19 40 SPECIAL STIPULATIONS 20 41 GUARANTY 20 42 CONDITION 20 43 BROKERAGE COMMISSIONS 20 44 EXCULPATION 20 EXHIBIT A RULES AND REGULATIONS B INTENTIONALLY OMITTED C ESTOPPEL CERTIFICATE D FLOOR PLAN OF DEMISED PREMISES E SPECIAL STIPULATIONS F INTENTIONALLY OMITTED G INSURANCE 1 GALLERIA A T L A N T A OFFICE LEASE AGREEMENT THIS LEASE is made as of the day of, 2009 between 300 Galleria Parkway Associates, L.P., a Texas limited partnership (hereinafter called "Landlord") and The Ultimate Software Group, Inc., a Delaware corporation (hereinafter called "Tenant"). WITNESSETH: Landlord hereby leases to Tenant and Tenant hereby leases from Landlord those premises (hereinafter called "Premises") shown on Exhibit "D" attached hereto and made a part thereof, being located in Atlanta Galleria Office Tower No. 300, a multistory office building comprised of approximately 432,000 rentable square feet(the "Building") constructed on a parcel of land (the "Property") bounded by I-285 on the North, I-75 on the East, U.S. 41 on the West and Akers Mill Road on the South.Tenant’s Federal Tax Identification Number is 65-0694077. Premises: Atlanta Galleria-Office Tower No. 300 300 Galleria Parkway Atlanta, Cobb County, Georgia Square Feet: 5,263 Suite Number:720 Floor(s): Seven (7) 1.Term and1.(a)The term of the Lease shall be for Twenty-four ( 24 ) months (or until Possession. sooner terminated as herein provided) (the "Lease Term"), beginning on (i) October 1, 2009 or (ii)the date on which Tenant takes possession of the Premises, whichever shall first occur (the first of such dates being hereinafter referred to as the “Commencement Date”), except that if the Commencement Date is other than the first day of a calendar month, the term hereof shall be extended for the remainder of that calendar month. (b) Tenant shall accept the Premises in its “as-is” condition.Landlord shall have no obligation to make any improvements to the Premises, except that Landlord shall paint the Premises with building standard paint and replace the carpet in the Premises and remove 3 walls in the reception area (marked by “x’s” on Exhibit D. (d)This Paragraph is intentionally deleted. (e)The taking of possession by Tenant shall be deemed conclusively to establish that the Building, other improvements, and the Premises have been completed in accordance with the Plans and Specifications and are in good and satisfactory condition as of when possession was so taken, except that all warranties of Landlord’s contractor shall run to Tenant with regard to the work provided pursuant to the Plans and Specifications. 2. Monthly 2. (a) Tenant shall pay to Landlord throughoutthe termofthisLeaseannual Rental. rental ofOne Hundred Twenty-three Thousand Six Hundred Eighty and 50/100 Dollars ($123,680.50) payable in equal monthly rental installments of Ten Thousand Three Hundred Six and 71/100 Dollars ($10,306.71) payable in advance on the first day of each month during every year of the term hereby demised in lawful money of the United States, without deduction or offset whatsoever, to Landlord or to such other firm as Landlord may from time to time designate in writing.Until notified otherwise, Tenant shall submit all payments to the following address: 300 Galleria Parkway Associates Post Office Box 930906 Atlanta, Georgia 31193-0906 Or Tenant may use the Automated Clearing House (ACH) method to wire rental payments to: Account Name:300 Galleria Parkway Associates, LP Bank Name:Wachovia National Bank, Atlanta, GA Routing
